Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Applicant arguments on 6/17/2022, see pages 8-19, in light of the amendments made on 6/17/2022 are persuasive and the current rejections are withdrawn.
Claims 1-8, 10-18, and 20 are allowed.
The closest prior art, US Pub No 2002/0194463 (herein Henry), discloses two branch prediction units, a BTAC and a BHT (FIG. 12), as well as write logic along with queues or buffers (FIG. 4) associated with updating the BTAC. While Henry discloses a table structure to the BTAC (FIG. 6) with plural thread association, the BTAC is not indicated as having a single port nor for providing the distinct update processes based on write collision as claimed in view of the rest of the limitations of claim 1. Claim 11 contains similar limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William B Partridge whose telephone number is (571)270-1402. The examiner can normally be reached Mon-Fri Noon-3 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/William B Partridge/Primary Examiner, Art Unit 2183